Citation Nr: 0424734
Decision Date: 09/08/04	Archive Date: 01/04/05

DOCKET NO. 00-18 462                        DATE SEP 08 2004

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1. Entitlement to service connection for left atrial enlargement with myxomas mitral valve and right ventricle hypertrophy.

2. Entitlement to service connection for peptic ulcer disease.

3. Entitlement to a total disability rating based on individual unemployability due to the veteran's service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel

INTRODUCTION

The veteran served on active duty from July 1966 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, Florida. That decision denied entitlement to service connection for peptic ulcer disease and a heart disability. It also denied entitlement to an increased evaluation for post-traumatic stress disorder (PTSD) and entitlement to a total disability evaluation based on individual unemployability. In January 2002, the veteran testified at a hearing on appeal before the undersigned Veterans Law Judge. A transcript of that hearing has been included in the claims folder for review.

In May 2002, the Board issued a decision with respect to the issue of entitlement to an increased evaluation for PTSD. With respect to the other three issues, the Board deferred its decision. Subsequently, the Board notified the veteran that it would be undertaking additional development of the issues involving the heart and the stomach pursuant to 38 C.F.R. § 19.9(a)(2) (2003). The Board notified the veteran that once the development had been completed, the veteran would be informed of the development, and the Board would issue a decision.

Development on the issue occurred and the information obtained was included in the claims folder. Nevertheless, in May 2003, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) issued Disabled American Veterans v. Secretary o/Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003). In the case, the Federal Circuit Court invalidated portions of the Board's development regulation package. The Federal Circuit Court further stated that the Board was not allowed to

- 2



consider additional evidence [evidence developed by the Board] without remanding the case to the RO for initial consideration and without having a waiver by the appellant. Therefore, in accordance with the instructions given by the Federal Circuit Court, the claim was remanded to the RO in July 2003. The case has since been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify you if further action is required on your part.

REMAND

As noted in the Introduction above, the Board, in May 2002, sought to obtain additional medical evidence with respect to the issue of entitlement to service connection for peptic ulcer disease secondary to the veteran's service-connected PTSD. Specifically, the Board returned the claim to the local VA medical facility for the purpose of confirming the presence of peptic ulcer disease and discovering the etiology of such a disease. The record reflects that the veteran did undergo an examination in December 2002. The report of examination reads:

	. . . Because of the questionable ulcers, we will schedule him for an upper GI and we will also do some  routine lab work today to document whether he has an ulcer.

. . . History of peptic ulcer, but I could not find this in the records, but the true diagnosis, it was noted in several medical records. The actual film to diagnose this, I could not find. It also shows that he has had some problems with elevated liver enzymes and cirrhosis of the liver. After I get the results of all his tests, I will make an addendum to that at that time.

- 3 



The claims folder indicates that shortly after the examination was performed, the claims folder was returned to the Board for review. Notwithstanding the return of the claims folder to the Board, the claims folder does not reveal any type of addendum submitted by the December 2002 VA examiner. Moreover, there is no indication that the examiner ever confirmed the presence of ulcers and comments were not provided concerning the etiology of any found disability.

Despite the request made by the Board for additional information, it is clear that the requested information was not obtained. As such, the Board finds that the claim must be returned to the RO for the purpose of obtaining another examination in order to determine the existence and etiology of any peptic ulcer disease the veteran may be suffering therefrom. This is being accomplished because VA has a duty to assist the appellant in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003); see Green v. Derwinski, 1 Vet. App. 121 (1991) (fulfillment of the statutory duty to assist "includes the. conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"); see also 38 C.F.R. § 4.2 (2003) ("if the [examination] report does not contain sufficient detail, it is incumbent on the rating board to return the report as inadequate for rating purposes"); 38 C.F.R. § 4.10 (2003) (the examiner must give a "full description of the effects of disability upon the person's ordinary activity"); Schafrath v. Derwinski, 1 Vet. App. 589, 594. In this instance, that evidence would be a medical examination confirming the presence of the claimed disability and an opinion as to whether any found disability is related to the veteran's military service or to a service-connected disorder.

With respect to the issue involving the issue of entitlement to service connection for left atrial enlargement with myxomas mitral valve and right ventricle hypertrophy, pursuant to the VCAA, VA has a duty to notify the appellant and the accredited representative of any information and evidence necessary to substantiate his/her claims for VA benefits. See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003). Furthermore, the VA has a duty to assist the appellant in obtaining evidence necessary to substantiate the claims, although the ultimate

-4



responsibility for furnishing evidence rests with the appellant. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003); and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both the statute, 38 U.S.C. § 51O3(a), and the regulation, 38 C.F.R. § 3.159, clearly require the Secretary to notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by the Secretary).

The VCAA requires that VA must provide notice that informs the claimant (1) of any information and evidence not of record that is necessary to substantiate the claim, (2) of the information and evidence that VA will seek to provide, and (3) of the information and evidence that the claimant is expected to provide. Furthermore, VA must "also request that the claimant provide any evidence in the claimant's possession that pertains to the claim." 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(I) (2003) and VAOPGCPREC 7-2004.

The record includes a March 2001 VCAA notice letter. This letter, however, did not address the issue of secondary service connection. Instead, the letter essentially informs the veteran of the types of evidence necessary to warrant direct service connection for his disorder. Given the fact that the veteran has not been provided VCAA notice, in the form of a specific letter, in connection with the issue of secondary service connection for a heart disability, the Board concludes that any analysis given by the Board would not withstand judicial scrutiny. Hence, the claim must be returned to the RO also for the purpose of having a new VCAA letter issued.

Hence, further appellate consideration will be deferred and the case is REMANDED to the RO for the following actions:

1. The RO must ensure that the notification requirements set forth at 38 U.S.C.A. § 5103(a) (West 2002),38 C.F.R. § 3.159(b)(1) (2003), and the holdings in Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002), as well as V AOPGCPREC 7-2004, are fully complied with and

- 5 


satisfied as to the issue of entitlement are fully complied . with and satisfied as to the issues on appeal. In particular, the R 0 must inform the claimant: (J) of the notification and duty to assist provisions of the VCAA and its implementing regulations, (2) about the information and evidence not of record that is necessary to substantiate his claims, to include secondary service connection; (3) about the information and evidence that VA will seek to provide; (4) about the information and evidence the claimant is expected to provide; and
(5) request or tell him to provide any evidence in his possession that pertains to his claims. Additionally, the RO must specifically issue a letter to the veteran that provides in detail what the veteran must do in order to prevail on his claim for service connection on a secondary basis. The claims file must include . documentation that there has been compliance with the VA's duties to notify and assist a claimant as set forth in the VCAA as specifically affecting the issues on appeal.

2. The RO should contact the veteran and ask that he identify all sources of medical treatment received since January 2003 for any type of gastrointestinal disorder and to furnish signed authorizations for release to the VA of private medical records in connection with each non- VA source identified. Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested. All records obtained should be added to the claims folder. If requests for any private treatment records are not successful, the RO should inform the veteran of the  nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with

-6



his responsibility to submit evidence in support of his claim. 38 CFR § 3.159 (2003).

3. After the veteran's medical records have been obtained and the veteran has been informed of the provisions of the VCAA, the RO should schedule the veteran for a gastrointestinal examination. The examination should be accomplished in order to determine the presence and severity of any peptic ulcer . disease from which the veteran may be now suffering therefrom. The examiner should be provided with the veteran's claims folder and a copy of this Remand and should review the veteran's medical history prior to conducting the examination. All indicated tests and studies deemed necessary should be accomplished at this time.

As noted, the examiner should ascertain whether the appellant now has a gastrointestinal disorder, to include peptic ulcer disease, and the etiology of each found gastrointestinal disability. The examiner should specifically comment on whether any found disabilities are at least as likely as not related to the veteran's military service, any incidents therein, or to his service-connected psychiatric disorder. If these matters cannot be medically determined without resort to mere conjuncture, this should be commented on by the examiner in the report. The opinion is to be entered only after examination of the veteran and review of the claims folder. The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.

- 7

4. The RO should review the claims folder and ensure that all of the foregoing development actions have been . conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. Specific attention is directed to the report of examination. If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action. 38 C.F.R. § 4.2 (2003); see also Stegall v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO should readjudicate the claims seeking entitlement to service connection for peptic ulcer disease, left atrial enlargement with myxomas mitral valve and right ventricle hypertrophy and TDIU. If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal. Therefore, the veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) failure to cooperate by attending the requested VA examinations may result in an adverse determination. See Connolly v. Derwinski, 1 Vet. App. 566,569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). .

- 8




This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

- 9 



